Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably teach a system and method comprising a playback device(s) wherein the playback device(s) comprises a wireless or networked loudspeaker(s) functional to perform pairing or otherwise invoke a pairing based configuration upon a networked loudspeaker or plurality thereof of in the manner claimed wherein particular configurations and/or pairings of a loudspeaker and/or sets thereof invoke particular equalization parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL C MCCORD/Primary Examiner, Art Unit 2654